The action was continued for advisement to this term ; and now

By the Court.

We decided in the case of Baxter vs. Taber, cited in the argument, that by the laws then in force, the sessions could not make any lands a part of the prison-yard, except the land belonging to the county, with the public ways leading to the prison. In the decision of that cause we expressed our apprehensions that some inconvenient effects znight result from the law thus made known. The legislature, at the ensuing session, passed the law which has been the subject of discussion in this cause, with an intention to prevent those effects; and the question to be now decided is, whether the legislature, in passing that act, exceeded
their constitutional powers. And *we see no provision of the constitution of this commonwealth, or of that of the United States, which prohibits the enacting such a law.
The statute was well likened by the defendant’s counsel to laws frequently made to confirm the acts and doings of towns and other *393corporations, which have been void for some informality, and in reviving terms of courts which have failed from accidents. Such acts have never been questioned on constitutional ground. Yet the same objections would lie against them, as have been urged against the one under consideration. Upon the whole, the legislature had an undoubted right to pass this act; and by its provisions the defendants are saved from the penalty of their bond.

Plaintiff nonsuit.